Title: Enclosure: Diego de Gardoqui to William Short, [7 December 1793]
From: Gardoqui, Diego de
To: Short, William



[San Lorenzo, December 7, 1793]

Con el papel de VS. de 30 de Noviembre ultimo he recivido la letra de cambio qe. me dirige de DS 1276.3. 1 á cargo de Vercruysse Herms. á cuenta de la deuda que los Estados unidos de America tienen á favor de la Rl. Hazda. de España, con cuia cantidad me dice VS. queda completo el pago de dha deuda, pero sin embargo de que aun no me han llegado las noticias totales para acreditar la mencionada deuda, peudo asegurar á VS. es mucho mayor de lo que expresa. Lo que participo á VS. en contestacion á su citado oficio.
Dios gue a VS. ms. ans.   Sn Lorenzo 7 de Dizre. de 1793.

Diego de Gardoqui
Sr. dn Guillermo Short

